ELLIOTT, J.,
dissents as to the amount for reasons given below.
I dissent from the amount allowed by the majority of the court. I think the plaintiff Strickland entitled to an amendment of the amount allowed in the lower court as to the Bencaz and Sanchez note. Defendant sent this note to plaintiff for collection. The principal was $700.00. There was interest due and the note contained the usual printed stipulation, it appears, whereby the debtors bound themselves to pay ten per cent attorney’s fees in case the note was placed in the hands of an attorney for collection. The plaintiff attorney wrote Bercaz and Sanchez upon receipt of the note that he held it for collection and requesting payment. The debtors called on the defendant bank and effected an amicable settlement by giving a new note that was satisfactory to defendant, but the ten per cent attorney’s fees which the plaintiff had earned was not provided for. The plaintiff was entitled to the attorney’s fees, the fee belonged to him as much as did the principal 'and interest to defendant. The judgment appealed from allowed plaintiff $15.00 on account of this item. Plaintiff testifies that he was never paid anything and he was entitled to ten per cent. Defendant could not let the amount due plaintiff go without plaintiff’s consent.
The plaintiff can not collect the ten per cent now, as he is no longer in position to do so. I think the judgment appealed from should be increased to $70.00, making the allowance on this item $70.00 instead of $15.00, and as thus amended I think the judgment appealed from should be affirmed.